

116 HR 4694 IH: United States-Turkey Relations Review Act of 2019
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4694IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Mr. Kinzinger (for himself, Mr. Cicilline, Mr. Rooney of Florida, Mr. Allred, Mr. Stanton, Mr. Hill of Arkansas, Mr. Fitzpatrick, and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require a review of United States-Turkey relations, and for other purposes.
	
 1.Short titleThis Act may be cited as the United States-Turkey Relations Review Act of 2019. 2.FindingsCongress finds the following:
 (1)The Republic of Turkey has been a longstanding ally of the United States, not only bilaterally, but also through the NATO alliance.
 (2)The United States is concerned with the increasing cooperation between Recep Erdogan, the President of Turkey, and Vladimir Putin, the President of the Russian Federation.
 (3)The United States remains concerned with patterns of antidemocratic behavior espoused by the Government of Turkey under the leadership of President Erdogan.
 (4)The United States is concerned with the Government of Turkey’s decision to acquire the S–400 surface-to-air missile system from Russia.
 (5)The United States is concerned with President Erdogan’s order on October 9, 2019, to send forces into northeastern Syria to attack the Syrian Democratic Forces, America’s partners in combating ISIS.
 (6)The United States is gravely concerned that, in the event of regional upheaval, American forces cannot guarantee the safety of strategic assets.
 3.Statement of policyIt shall be the policy of the United States to— (1)promote democratic reforms to counter the deteriorating political situation in Turkey; and
 (2)encourage NATO member states to protect democratic values, civil rights, and human rights not only globally, but internally and amongst themselves.
			4.Review of United States-Turkey relations
 (a)In generalThe Secretary of State, in coordination with the Secretary of Defense, the Director of National Intelligence, and the Secretary of Energy, shall—
 (1)work with NATO member states to assess and address the Republic of Turkey’s aptitude and willingness to fulfill its duties and obligations to the NATO alliance;
 (2)review America’s bilateral relationship with Turkey; and (3)conduct an assessment of American force posture in the Republic of Turkey, as well as the surrounding region, to protect American service members and critical technology.
				(b)Report to Congress
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, Director of National Intelligence, and the Secretary of Energy, shall submit to the appropriate congressional committees a report, based on the actions carried out under subsection (a), detailing the following:
 (A)A diplomatic assessment of relocating American military personnel and assets from Turkey. (B)The security of United States and NATO assets based at Incirlik Air Base, Adana, Turkey.
 (C)The current capability to host United States military assets, as well as current United States basing rights and required upgrades to infrastructure at the following bases:
 (i)RAF Akrotiri, Cyprus. (ii)Romanian Air Force Base 71st Air Base, Câmpia Turzii, Romania.
 (iii)Air fields located in Larissa, Greece. (iv)Bezmer Air Base, Yambol, Bulgaria.
 (v)Vaziani Military Base, Ga­marj­veba, Georgia. (vi)Aviano Air Base, Aviano, Italy.
 (vii)Naval Air Station Sigonella, Lentini, Italy. (D)The feasibility and strategic advantages of expanding cooperation with each of the bases specified in subparagraph (C).
 (E)The feasibility and strategic advantages of reallocating United States and NATO assets from Turkey to each of such bases.
 (F)A cost assessment of relocating United States and NATO assets to each of such bases. (2)FormThe report required under paragraph (1) may be submitted in classified form. If such report is so submitted, such report shall include an unclassified summary.
 (c)DefinitionsIn this section, the term appropriate congressional committee means— (1)in the House of Representatives—
 (A)the Committee on Armed Services; (B)the Committee on Foreign Affairs Committee; and
 (C)the Permanent Select Committee on Intelligence; and (2)in the Senate—
 (A)the Committee on Armed Services; (B)the Committee on Foreign Relations; and
 (C)the Select Committee on Intelligence. 